Citation Nr: 1223479	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for trigemental neuralgia.

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to November 2002; and from September 2003 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2006, a statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.   


FINDINGS OF FACT

1.  The Veteran's trigemental neuralgia was not caused or aggravated by the injury sustained in May 2004, nor is it otherwise related to service.

2.   The Veteran's neck disability was not caused or aggravated by the injury sustained in May 2004, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The Veteran's trigemental neuralgia was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2011).

2.  The Veteran's neck disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated June 2006.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in May 2010, obtained medical opinions as to the etiology and severity of the disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he injured his neck while serving in Iraq during Operation Iraqi Freedom, where he was primarily responsible for driving his superior officers to their respective destinations, often across dangerous roads.  Service records confirm that the Veteran was a mechanic whose duties included driving military vehicles.  He contends that on or around May 1, 2004, he was driving a vehicle when his convoy was attacked.  One of the vehicles in front of the Veteran was hit by an improvised explosive device (IED).   The vehicle exploded and flipped over; and it appears that the Veteran's vehicle jerked or came to an abrupt stop, causing the Veteran to hit his head against the steering wheel.  At the Veteran's October 2007 RO hearing, he testified that when he hit his head on the steering wheel, he felt his neck "pop," although he felt no pain at the time.  He contends that shortly after that incident, however, he gradually developed neck pain.  At first, the pain was not intense; but over time, it became progressively worse. 

Regarding the in-service incident described above, the Veteran also reported that one of his good friends -Sgt. J. L. - was riding or driving in the vehicle that was hit by the IED, and was killed.   The RO was able to confirm Sgt. J. L.'s death by reference to Department of Defense records.  According to those records, Sgt. J. L. died May 1, 2004, in Mosul, Iraq, when his convoy vehicle hit an IED.  Sgt. J. L. was assigned to the Army National Guard's 367th Maintenance Company out of DeKalb, Mississippi (the same unit to which the Veteran was assigned). 
    
As to the claim for service connection for trigeminal neuralgia, the Veteran seems to advance three theories of entitlement: first, that his trigeminal neuralgia developed secondary to his neck problems; second, that his trigeminal neuralgia was caused by the same in-service vehicular incident that led to his neck disability; and third, that his trigeminal neuralgia was caused by the "strenuous activities/conditions" in Iraq, including the heavy equipment, such as his helmet, that he was required to wear "at all times." 

Service treatment records are void of any complaints of, treatment for, or diagnoses of trigeminal neuralgia or a neck disability (or of symptoms related to those conditions).  The service records do contain one document, however, entitled Post-Deployment Health Assessment, that indicates that the Veteran served in Iraq during Operation Iraqi Freedom; that he witnessed at least one coalition soldier being wounded or killed or saw at least one dead body of a coalition soldier; that he engaged in direct combat in which he discharged his weapon; and that he felt on at least one occasion during his deployment, that he was in great danger of being killed. 

Turning to the post-service medical evidence, the Board notes that at a January 2005 VA outpatient treatment consultation (just one month after separation from active service), the Veteran reported that he had "neck pain off and on since high school" and that his pain had "recently" recurred.  The examiner diagnosed the Veteran with cervical spine pain. 

A November 2005 VA treatment consultation report shows that the Veteran presented with a "3 day history of right neck pain."  He reported that he also had chronic neck pain but that the pain on that occasion was worse.  He indicated that the pain radiated to his right ear and his right jaw. 

Another November 2005 VA treatment consultation report showed that the Veteran described continued right-sided neck pain that he had had "since deployed" and that it was getting worse.  A physical examination revealed mild tenderness over the entire right side of his neck, worse over the sub-mastoid region and in trap distribution.  There was no inflammation noted. 

An April 2006 VA treatment consultation report shows that the Veteran reported intense ear pain (self-rated as 10/10) for several days.  The pain radiated to the entire right side of his head, from below the right ear to the lateral aspect of the right eye.  He reported constant dull pain in the right side of his face and "multiple exacerbations since it started last year."  The intense pain was sharp, and worse at the onset of exacerbation.  The examiner diagnosed the Veteran with trigeminal neuralgia. 

At an April 2006 VA neurology consultation, the Veteran reported right facial pain and the gradual onset of right neck pain one year earlier.  He reported that he believed he injured his neck (he heard it pop) while he was in Iraq, in an incident with his "kevlar [helmet] on."  The examiner did not believe the Veteran had trigeminal neuralgia, but that he possibly had trigeminal neuropathy or orthostatic hypotension. 

A service treatment record dated May 2006 (after the Veteran was separated from active duty) states that the Veteran "should avoid wearing Kevlar helmet for prolonged period (> 1 hour) until current evaluation completed." 

In June 2006, the Veteran sought VA treatment and reported left-sided facial pain that "mirror[ed]" the pain on the right side.  The Veteran stated that it was the first time he had experienced that pain on his left side.  The examiner diagnosed the Veteran with a history of atypical facial pain, "similar to trigeminal neuralgia." 

In September 2006, the Veteran was diagnosed with "[t]rigeminal neuralgia vs. atypical facial pain"; cervical spine pain; and history of posterior cervical node. 

In October 2006, the Veteran reported that his neck pain was worse than his facial pain. He was diagnosed with atypical facial pain. 

In December 2006, the Veteran was diagnosed with possible right trigeminal neuralgia; and neck pain, possibly secondary to muscle spasm. 

In March 2007, the Veteran was diagnosed with trigeminal neuralgia. 

In September 2007, the Veteran was diagnosed with "[t]rigeminal neuralgia vs. atypical facial pain"; cervical spine pain; and history of posterior cervical node.

The Veteran was afforded a VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported the onset of face pain in early 2006 and a gradual onset of neck pain a year earlier.  He described the pain as throbbing in the right side of the mouth, neck and right ear.  He stated the neck pain was constant and did not respond to Tegretol but did improve with Gabapentin.  He stated that his neck pain started when he was a teenager but was not significant.  He reported a history of injury and pain during service.  Regarding his face pain, he stated it started in 2005 when the right side of the face became numb and eventually developed sharp pains.  The pain usually began in the eye and spread into the cheek and jaw; and that weeks and months would pass without experiencing any pain.  He stated the Gabapentin decreased the frequency but not the intensity.

Upon physical examination, the Veteran's face pain was assessed as "atypical face pain, similar to but different from trigeminal neuralgia."  The examiner effectively excluded the "[c]ommon etiologies for atypical face pain... clearly this began long past his period of service.  Notes indicate this is a distinctive pain and unrelated to his neck pain.  As such it is less likely as not related to his neck condition."  

Regarding the Veteran's neck disability, the 2010 VA examiner assessed the condition as cervicalgia, and noted that he had no motor or sensory deficits related to the cervical spine.  The examiner opined that there was "no documentation he had neck pain in service.  The first mention of cervicalgia is in [January 2005] and noted to be of recent recurrence (from his long history of intermittent neck pains.)  While his alleged impact with the steering wheel might have cause[d] a whiplash type of injury, delay of onset of pain by many months makes establishing a nexus between the impact and the recurrent of his neck pains speculative at best." 

The Board requested an expert medical opinion.  In February 2012, the chief of neurology reviewed the claims file and rendered an opinion.  She acknowledged that the Veteran sustained an injury during the May 2004 attack.  However, she found that it remains speculative as to whether chronic and long term pain would be the result of the injury.  She recognized that whiplash injuries can cause transient neck pain; but found that the Veteran's symptom timeline is not consistent with an acute injury from May 2004.  She explained that when a neck injury occurs, ligaments, tendons, and sometimes discs and even bone (vertebrae) are damaged.  Pain from the injury is immediate, or develops minutes to hours after the injury.  She stated that symptoms do not develop weeks to months later.  Moreover, in the following weeks to months after the injury, one would expect pain to be lessening and resolving (not getting worse).  

The examiner also addressed the contention that the Veteran's symptoms are related to labor intensive tasks while wearing heavy gear and equipment.  She opined that this would not set the stage for chronic neck or facial pain.  She was of the opinion that more likely than not, the Veteran's chronic pain is a reflection of musculoskeletal issues which can also occur in the general population as stress issues.  

The examiner found that the Veteran's neck and fascial pain probably are related.  She agreed with the May 2010 examiner that the gradual onset of pain and the lack of documentation of consistent neck pain while on active duty make it impossible to render a nexus opinion without resorting to speculation.  

In the Veteran's May 2012 Informal Hearing Presentation, the representative argued that the basis for the February 2012 expert medical opinion "seems to be the lack of complaints while on active duty."  The representative then pointed out that "there is documentary evidence in the file of continued complaints of neck pain since service."  The Board points out that the bases for the opinion appear to be twofold: (1) the lack of documentation of pain in the service treatment records, and (2) the fact that the pain was gradual (not immediate) and that it got progressively worse (instead of resolving).  Both of these bases are fully substantiated by the record.  There is no documentation of pain immediately (minutes to hours) following the injury.  Moreover, the Veteran himself stated (at his October 2007 RO hearing), that when his head hit the steering wheel, his neck "popped then, but it didn't hurt then.  Later on I was having minor problems, but I never reported it to sick call."  Likewise, the Veteran testified that he first sought treatment in January 2005 (seven months after the injury), and that the pain got a lot worse in Iraq.  In short, the bases for the February 2012 expert medical opinion are the fact that the Veteran did not suffer from pain immediately following the injury; and when he did experience pain, it was gradual (becoming progressively worse).  The examiner found this to be inconsistent with whiplash type injuries to the head and neck.  

The Board acknowledges the lay statements submitted by the Veteran's fellow soldiers.  However, these statements only attest to the fact that the Veteran related symptoms of pain to them.  They do not state that the pain occurred immediately following the injury.  Moreover, even if they did, they would contradict the Veteran's own testimony.  

Given that the May 2010 and February 2012 medical opinions weigh against the claims, the Board finds that a preponderance of the evidence weighs against the claims.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for trigemental neuralgia and a neck disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

ORDER

The appeal is denied.  






______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


